Citation Nr: 1143191	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-34 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety disorder, eating disorder, and somatoform disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1979 to October 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for depression, anxiety disorder, eating disorder, somatoform disorder, and a personality disorder.  The Veteran's April 2007 notice of disagreement with the March 2007 rating decision initially included the denial of service connection for a personality disorder; however, in a September 2008 statement, she withdrew her appeal in this matter.  See 38 C.F.R. § 20.204 (2011).

In September 2008, a hearing was held before a Decision Review Officer (DRO) at the RO.  In September 2010, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.

As an initial matter, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Accordingly, the Board has recharacterized the issue on appeal in order to contemplate the Veteran's appellate assertions as well as the variously diagnosed psychiatric disorders of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety disorder, eating disorder, and somatoform disorder.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran alleges that after she injured her ankle during basic training, she started to gain weight.  This caused her to be constantly harassed in service, such that it affected her emotionally and caused her to develop an eating disorder.  See September 2010 Travel Board hearing transcript.  It is noted that the Veteran's service treatment records reflect that she was seen on multiple occasions for excessive weight gain, and that in August and September 1980 (just prior to her separation from service in October 1980), she sought psychiatric care because she was having difficulty dealing with the stresses of her job and with the harassment by her superiors over her increasing weight.

At the September 2010 Travel Board hearing, the Veteran testified that although she did not seek medical attention immediately after her separation from service, she did seek treatment by the first or second week of November.  The earliest treatment records currently associated with the claims file are October 1990 to June 1991 private treatment records from Portland Adventist Medical Center (which show diagnoses for multiple psychiatric disorders, including major depression, suicidal ideation, bulimia, laxative abuse, obsessive compulsive disorder, posttraumatic stress disorder with depression, and borderline personality traits).  As treatment records showing that the Veteran sought medical attention for emotional problems and/or weight gain prior to October 1990 would be pertinent to her claim (see 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997)), they must be identified and secured for the record, if available.  

The Veteran also testified that she receives ongoing VA and private treatment for her acquired psychiatric disorder.  The only private treatment records of record are those from Portland Adventist Medical Center (as identified above); therefore, efforts should be undertaken to identify and secure copies of the Veteran's more recent private psychiatric treatment.  Also, VA treatment records were last associated with the claims file in September 2008.  As updated records are likely to contain pertinent information and are constructively of record, they must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Veteran was afforded a VA examination in February 2007.  On careful review of the examination report, the Board finds that the examination was inadequate for several reasons.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).  First, while the examiner had an opportunity to review what VA treatment records were available at that time, the Veteran's private treatment records (reflecting treatment from October 1990 to June 1991) were not associated with the record until after the VA examination.  Thus, it does not appear the examiner had an opportunity to review the entire record prior to rendering his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion).

Second, the examiner provided the Veteran with diagnoses of somatoform disorder, not otherwise specified (NOS), and personality disorder NOS, and opined that the former was "related to the symptoms for which she received treatment while in the service," but that the latter "[did] not appear related to [the] symptoms for which she sought treatment while in service."  The examiner did not provide an explanation for this opinion and in Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), the Court held that "a mere conclusion by a medical [provider] is insufficient to allow the Board to make an informed decision as to what weight to assign to the [medical provider's] opinion."  

Third, as was noted above, the Veteran has a diagnosis of personality disorder.  A personality disorder is defined by regulation as a congenital or developmental disorder, and thus is excluded, by regulation, from the definition of disease or injury for which veteran benefits are authorized if incurred or aggravated in service.  38 U.S.C.A. §§ 3.303(c), 4.9, 4.127.  Hence, regardless of the character or the quality of the evidence submitted, a strictly developmental defect, to include as pertinent here a personality disorder, cannot be recognized as a compensable disability, and the claim of service connection for such disability must be denied as a matter of law.  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. §§ 4.9, 4.127; see Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  Based on the review of the examination report, it does not appear that adequate consideration/discussion was given as to whether the Veteran's acquired psychiatric disorder was caused or aggravated by her personality disorder.  

Accordingly, the case is REMANDED for the following actions:

1. 	Contact the Veteran and request that she identify all VA and non-VA health care providers who have treated her for an acquired psychiatric disorder, to specifically include the healthcare provider(s) who treated her from November 1990, and those healthcare provider(s) who have treated her since September 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file).  Regardless of whether the Veteran responds, obtain her most recent VA treatment records (since September 2008).  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and her representative are also to be notified of unsuccessful efforts, in order that she be provided the opportunity to obtain and submit those records for VA review.

2. 	After any additional records are received, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of her acquired psychiatric disorder.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination/interview of the Veteran, and review of pertinent medical history (to include all prior medical opinions of record), the examiner should provide opinions responding to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies), if any?  

(b) For each psychiatric disability diagnosed (other than personality disorder), please provide an opinion as to whether such disability is, at least as likely as not (50 percent or better probability), related to the Veteran's service, to include the psychiatric complaint noted therein.

(c) If a personality disorder is diagnosed, please provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran has any acquired psychiatric disorders that are superimposed upon the personality disorder.  

The examiner must explain the rationale for all opinions given.

3. 	Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

